OWEN, C. J.
This action was brought by Ethel D. Cawdell against plaintiffs in error to quiet title in certain described premises ini Grady county. Judgment was entered in her favor on the 11th day of January, 1918. Counsel for plaintiffs in error at that time suggested the record might show a motion for new trial filed as of that date and overruled, exceptions allowed, and an extension of time given in which to prepare and serve case-made. This entry was made, but in truth and in fact no motion for new trial was filed until the 26th day of March, 1918. The grounds assigned for new trial are on account of errors alleged to have Occurred during the trial.
The motion not having been filed within three days, as required by the statute (section 5035, R. L. 1910) the judgment of the lower court must be affirmed on authority of Ronne v. Hirsh, 71 Okla. -, 178 Pac. 88, and Ewert v. Wills, 72 Okla. -, 178 Pac. 87.
All the Justices concur, except SHARP and HARRISON, JJ., not participating.